Plaintiff in error was convicted at the January, 1911, term of the county court of Hughes county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of one hundred dollars and imprisonment in the county jail for a period of thirty days. The transcript before us is certified as complete. There is no case-made. It appears that the plaintiff in error was tried in the court below without counsel, and that the testimony taken upon the trial was not preserved by reporter. A motion for a new trial was filed which sets up facts tending to show that the rights of the accused were not properly preserved, and as an affirmative defense to the charge. In view of the fact that the testimony was not taken by the court stenographer, and that the record does not show that the court preserved the rights of the plaintiff in error, we think a new trial should be awarded. The judgment is reversed and the cause remanded for a new trial. *Page 716